Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 1 of 34 PageID #:
                                     2070
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 2 of 34 PageID #:
                                     2071
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 3 of 34 PageID #:
                                     2072
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 4 of 34 PageID #:
                                     2073
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 5 of 34 PageID #:
                                     2074
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 6 of 34 PageID #:
                                     2075
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 7 of 34 PageID #:
                                     2076
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 8 of 34 PageID #:
                                     2077
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 9 of 34 PageID #:
                                     2078
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 10 of 34 PageID #:
                                     2079
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 11 of 34 PageID #:
                                     2080
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 12 of 34 PageID #:
                                     2081
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 13 of 34 PageID #:
                                     2082
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 14 of 34 PageID #:
                                     2083
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 15 of 34 PageID #:
                                     2084
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 16 of 34 PageID #:
                                     2085
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 17 of 34 PageID #:
                                     2086
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 18 of 34 PageID #:
                                     2087
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 19 of 34 PageID #:
                                     2088
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 20 of 34 PageID #:
                                     2089
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 21 of 34 PageID #:
                                     2090
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 22 of 34 PageID #:
                                     2091
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 23 of 34 PageID #:
                                     2092
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 24 of 34 PageID #:
                                     2093
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 25 of 34 PageID #:
                                     2094
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 26 of 34 PageID #:
                                     2095
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 27 of 34 PageID #:
                                     2096
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 28 of 34 PageID #:
                                     2097
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 29 of 34 PageID #:
                                     2098
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 30 of 34 PageID #:
                                     2099
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 31 of 34 PageID #:
                                     2100
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 32 of 34 PageID #:
                                     2101
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 33 of 34 PageID #:
                                     2102
Case 1:17-cv-00052-IMK-MJA Document 116-17 Filed 07/08/19 Page 34 of 34 PageID #:
                                     2103
